10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:18-cv-02008-RCJ-CWH Document 33 Filed 03/06/19 Page 1 of 3

MICHAEL BEEDE, ESQ.

Nevada Bar No. 13068

JAMES W. FOX, ESQ.

Nevada Bar No. 13122

The Law Oft`lce of Mike Beede, PLLC
2470 St. Rose Pkwy., Ste. 307
Henderson, NV 89074

Phone: 702-473-8406
eservice@legallv.com

Attorney for Defendants, Jennifer Uzan St. John Carlos Miranda
and Antonia Miranda

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

U.S. BANK TRUST, N.A., AS TRUSTEE FOR CASE NO. 2:18-cv-02008-RCJ-CWH
LSF 9 MASTER PARTICIPATION TRUST,

' Plaintiff,
V.
CARLos MIRANDA, an individual; STIPULATION AND lPR°POSEDl
ANToNlA MIRANDA, an individual; CRDER TO RESCHEDULE

JENNIFER uzAN sT. JoHN (a.k.a. JENNIFER MARCH 3» 2019 MOTION TO
UZAN), an individual; and sTERLING AT DISMISS HEARING REGARDING

levER sPRlNGs HoMEoWNERs ECFN°~ 15T0APR1L19»2°19
ASS(_)CIATION, a domestic non-profit
corporation,

 

Defendants.

 

 

COME NOW, Defendants, CARLOS MIRANDA; ANTONIA MIRANDA; JENNIFER
UZAN ST. .IOHN (a.k.a. JENNIFER UZAN) (hereafter collectively “Det`endants”) by and
through their attorneys of record, Michael Beede, Esq. and James W. Fox, Esq. of The Law
Ofl`lce of Mike Beede, PLLC; Defendant STERLING AT SILVER SPRINGS HOMEOWNERS
ASSOCIA'I`ION (hereafter “Silver Springs”), by and through their attorneys of record, Robert
T. Robbins, Esq., Elizabeth B. Lowell, Esq., Chad D. Fuss, Esq., and Ty M. Maynarich, of
Robbins Law Firm; and Plaintiff, U.S. BANK TRUST, N.A., AS TRUSTEE FOR LSF9
MASTER PARTICIPATION TRUST (hereafter “US Bank”), by and through its attorneys of
record, Robert A. Riether, Esq. and Rock K. .Iung, Esq. of the law firm of Wright Finlay & Zak
LLP, and hereby stipulate as follows:

Page l of 3

 

10

12

13

14

|5

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:18-cv-02008-RCJ-CWH Document 33 Filed 03/06/19 Page 2 of 3

. This matter concerns title to real property commonly known as 5026 Mascaro Drive, Las

Vegas, NV; APN 161-26-1 10-050 (the “Property”).

US Bank filed its complaint on or about October 17, 2018.

Defendants Jennifer Uzan St. John, Carlos Miranda, and Antonia Miranda filed their
Motion to Dismiss on December 6, 2018 (ECF No. 15)(hereafter the “Miranda
Motion”).

On December 20, 2018, this Court issued an Order Setting Oral Argument on motions to
dismiss for Monday, March 25, 2019 at 10:00 a.m. (ECF No. 21)

On February 14, 2019, this Court issued a Minute Order rescheduling oral arguments on
all pending motions for Friday, March 8, 2019 at 9:30 a.m.

Upon inquiry of Defedants’ counsel, the Court identified April 19, 2019 as an alternative
hearing date for oral arguments regarding the Miranda Motion (ECF No. 15).

The Parties have agreed to reschedule oral arguments on the Miranda Motion (ECF No.
15) to April 19, 2019.

Ora| arguments regarding Defendant Sterling at Silver Springs Homeowners
Association’s Motion to Dismiss (ECF No. 16) shall remain on March 8, 2019, at 9:30
a.m.

This is the first request for an alternate hearing date regarding the motions to dismiss,

and it is not intended to cause any delay or prejudice to any party.

Dated this 6th day of March, 2019, Dated this 6"‘ day of March, 2019,
THE LAW OFFICE OF MIKE BEEDE, PLLC WR[GHT, FlNLAY & ZAK, LLP

 

/s/ Michael Beede /s/ Rock K. Jun£

Michael N. Beede, Esq. Robert A Riether, Esq.

Nevada Bar No. 13068 Nevada Bar No. 12076

James W. Fox, Esq. Rock K. Jung, Esq.

Nevada Bar No. 13122 Nevada Bar No. 10906

2470 St. Rose Pkwy, Suite 307 7785 W. Sahara Ave., Suite 200
Henderson, NV 89074 Las Vegas, NV 891 17

Attorneys for Defendants, Jenm_'fer Uzan St. Attorneys for Plaintijf U.S. Bank Trust, N.A.,

John,

Carlos Miranda and Antonia as Trustee for LSF 9 Master Participation

Miranda Trust

Page 2 of 3

 

10
11
12
13
14
15

`16
17
1a
19
20
21
22
23
24
25

- 26

27

28

 

Case 2:18-cv-02008-RCJ-CWH Document 33 Filed 03/06/19 Page 3 of 3

Dated this 6"‘ day of March, 2019,
ROBBlNS LAW FlRM

/s/ Elizabeth B. Lowell

Robert T. Robbins, Esq.

Nevada Bar No. 6109

Elizabeth B. Lowell, Esq.

Nevada Bar No. 8551

Chad D. Fuss, Esq.

Nevada Bar No. 12744

Ty M. Maynarich, Esq

Nevada Bar No. 14584

1995 Village Center Circle, Suite 190
Las Vegas, NV 89134

Attorneys for Sterling at Silver Springs
Homeowners Association

lT |S l-lEREBY ORDERED that the hearing on Motion to Dismiss (ECF No. 15)
presently set for March 8, 2019 at 10:15 a.m., will be continued to April 19, 2019 at
10:00 a.m. in Courtroom 4B of the Lloyd George Federal Courthouse, 333 S. Las

Vegas, Blvd., Las Vegas, NV.

UNITED STAT DISTRICT COURT JUDGE

DATED: 3'7'\;2~0 iq

Page 3 of 3

 

